Citation Nr: 1632568	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraines.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 2005 to July 2006 and September 2008 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for migraine headaches and assigned 0 percent (noncompensable) initial disability rating effective November 24, 2009.  In an August 2012 rating decision, the RO increased the initial rating to 10 percent. 

A Board hearing was scheduled for November 2012, but the Veteran failed to appear.  After her reported that he had not received the hearing notice, the hearing was rescheduled for a date in March 2014.  He again failed to appear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2012 letter, the Veteran reported that VA treatment providers had continuously increased his dosage of sumatriptan because his migraines were occurring more frequently.  He further reported, "The prostrating migraines are occurring so much, that a prophylaxis [sic] treatment is the next step.  It has been discussed that valproic acid, an anti-seizure medication be given due to the amount of prostrating headaches."  See September 2012 Correspondence.  As the most recent VA treatment records in the claims file is from April 2012, his current records must be obtained and associated with the record.  38 U.S.C.A. § 5103A (West 2014).

Because the Veteran has asserted that his migraine symptoms have worsened since the February 2012 VA examination; a new VA examination is warranted.   Snuffer v. West, 10 Vet App 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from April 2012 to present.  

2. Ask the Veteran to authorize VA to obtain records from the neurological clinic he referred to during the February 2012 VA examination and any other outstanding records of treatment for migraines.  

3.  If requested records cannot be obtained, the Veteran should be informed, and told of the efforts made to obtain the records and of any further actions that will be taken with regard to his claims.

4.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the current severity of his migraines.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

